Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus A. Fischer  on 10/26/2021.

The application has been amended as follows: 

Claims 1-6, 13-16:	(cancelled)


			Insert – an outer surface –

Claim 7, line 23:	Delete “the regular outer surface” 
			Insert – the outer surface --

Claim 7, lines 26-27:	Delete “the regular outer surface” 
				Insert – the outer surface –

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, along with the other claim limitations, the circular web rotary drum defines an outer surface, and the at least one layer of fiber web covers more than half of the outer surface of the circular web rotary drum in a circumferential direction of the circular web rotary drum, hot air of 130-200 °C in the circular web rotary drum type oven perpendicularly passes through the mesh hole and through the more than half of the outer surface. The closest prior arts of record are Song (CN103806223) and Yamaguchi (U.S. 20130158497) however neither Song nor Yamaguchi teach this feature. The examiner also considered Ishino et al. (U.S. 20130174379) however it was not found obvious to combine Song and/or Yamaguchi with Ishino because the drum of Ishino is not a perforating drum and the purpose of blowing air  through the fabric in Ishino is to bulk up the fabric rather than to facilitate perforation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ABBY M SPATZ/Examiner, Art Unit 3732     

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732